Citation Nr: 1826869	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., Esq.


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to April 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.


VETERAN'S CONTENTIONS

The Veteran's anxiety disorder is currently rated as 10 percent disabling. He contends that this rating does not accurately reflect the severity of his disability. Specifically, he asserts that his diagnosis is not anxiety disorder, but post-traumatic stress disorder (PTSD), and that his symptoms include flashbacks to his service in Vietnam, periods of irritability, isolation, depression, and difficulty interacting with family and colleagues. He contends that if the symptoms related to PTSD were considered in his assigned disability rating, his service-connected psychiatric disorder more nearly approximates the schedular criteria for a 50 percent rating.


FINDINGS OF FACT

1. In his March 2012 claim for service connection, the Veteran stated: "Some nights I wake up after having nightmares about what happened [in Vietnam]. The memories seem so real that I can actually smell Vietnam as well as the battlefield. . . . There are times when I have mistaken men with rakes and shovels as the enemy with weapons. . . . The fear of crowds, the night sweats, and the bad dreams just seem to go on and on."

2. At a May 2012 VA medical center (VAMC) appointment, the Veteran denied depression and suicidal ideation. The clinician gave an impression of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), and noted the Veteran experienced intrusive memories of an injury he received in Vietnam. A record from later the same day indicates that a PTSD screening test was negative.

3. At a January 2013 VA examination, the examiner made a diagnosis of anxiety disorder not otherwise specified, and remarked that the Veteran's PTSD diagnosis was not based on the full DSM-IV criteria and was not consistent with the Veteran's presentation at the examination. The examiner stated that the PTSD diagnosis appeared to be based on a single reported symptom: dreams related to the Veteran's injury in Vietnam. The examiner noted that the dreams had not produced clinically significant distress or functional impairment. He noted that the Veteran's psychiatric symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. The Veteran reported that his marriage of forty years was stable, and that he was actively involved in the lives of his children and grandchildren. He reported that he and his wife had normal social lives. He reported that he enjoyed going on cruises, playing golf, and going to the gym, and that he had been involved in several veterans organizations. He reported that he had worked as a sales representative for thirty-five years and retired on disability due to back pain three years before the examination. The Veteran did not report any occupational impairment due to psychiatric symptoms.

4. At a July 2013 VAMC appointment, the Veteran reported no depression or suicidal ideation. He reported that he had had dreams about Vietnam which had increased since the postponement of a surgery for which he was scheduled, which had caused him anger and frustration. The Veteran reported exercising and keeping busy. The clinician noted that the Veteran would be started on sertraline for flashbacks and recurrent dreams.

5. At an April 2014 VA examination, the examiner made a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5) of other specified anxiety disorder. He noted that the disorder "coincides with an absence of occupational impairment and at most minimal impairment in social functioning. . . . Symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication." The only symptom noted was anxiety. The Veteran described his marriage as "fine," and reported that he remained close to his children. He reported that he played golf, went to the gym about four days a week, and enjoyed collecting coins. He reported that he and his wife went out for dinner weekly and that they went on vacation one to two times a year. He also reported that he spoke with his brother one to two times a week. He reported that he belonged to several veterans organizations, and that he had a lot of friends who were veterans. The Veteran reported that he retired at the age of sixty-two in 2007. The examiner noted that the Veteran had been effective in his work and that the basis for his retirement was his physical issues. The examiner noted that the Veteran gave no information to suggest that emotional factors impeded normal occupational participation. The Veteran reported flashbacks, but the examiner noted that his description did not coincide with a feeling that the traumatic event was recurring; there was no dissociative component. The Veteran also reported being more short-tempered and argumentative. The examiner opined that it was less likely than not that these symptoms were related to the Veteran's military stressors, and implied that they were more likely related to ongoing physical pain that the Veteran reported. The examiner also noted that the Veteran did not report any distress associated with his dreams about Vietnam, only that he had the dreams. The examiner reported that the Veteran's "primary complaint is anxiety associated with his upcoming surgery."

6. At a March 2015 VAMC appointment, the clinician noted a diagnosis of PTSD under the DSM-5, and noted that the Veteran was anxious, irritable, and frustrated with pain. The clinician noted that the Veteran was housebound, and that he was upset about having multiple surgeries to his back and pain down his legs. The Veteran denied suicidal ideation. The clinician noted intrusive memories of his injury in Vietnam and a feeling of helplessness, but no other symptoms. The Veteran reported that he was keeping busy and was maintaining stability.

7. In a March 2016 statement, the Veteran's representative argued that the Veteran's symptoms warranted a 50 percent rating. The representative stated that the Veteran "has described flashbacks to periods when he was hospitalized after sustaining his combat-related wounds, and the recovery process. His time at the Veterans Administration Medical Center has served as a trigger to reactivate a time from fifty years ago." The representative also stated that the Veteran had experienced "increased periods of irritability, isolation, depression, and difficulty interacting with family and colleagues." Finally, the rep alleged a series of symptoms that closely mirrored the language of the 50 percent rating criteria: "social impairment with reduced reliability and productivity due to flattened affect, panic attacks, difficulty in processing complex commands, memory and judgment impairment and difficulty with relationships."

8. At a November 2016 VAMC appointment, the clinician noted a diagnosis of PTSD and noted that the Veteran was anxious, irritable, and frustrated with his pain. The Veteran denied suicidal ideation, and reported going to the gym and the library. The clinician noted intrusive memories and a feeling of helplessness but no other symptoms. The Veteran reported anger issues due to a surgery that had not been done at the VAMC.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for anxiety disorder are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the evidence detailed above, the Board finds that throughout the claim period the Veteran's service-connected anxiety disorder has been manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Therefore, the Board finds that a rating in excess of 10 percent is not warranted.

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

As detailed in  the findings of fact above, the diagnostic impressions regarding PTSD have been mixed, and as explained by the VA examiners, a diagnosis of PTSD could not be validated.  That notwithstanding, the Board concludes that even when considering the symptoms the Veteran believes are attributable to PTSD,  the Veteran's symptoms do not rise to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such that an increased rating of 30 percent is not warranted.

Over the course of the appeal, the Veteran has at times alleged symptoms that appear among the criteria for a 30 percent rating, such as depression, anxiety, and sleep impairment. Furthermore, his representative alleged on his behalf symptoms that very closely mirror the criteria for a 50 percent rating. However, the medical evidence of record consistently contradicts the disability picture painted by these contentions. Both VA examiners opined that the Veteran's anxiety disorder was not severe enough either to interfere with occupational and social functioning or to require continuous medication.  At VAMC appointments throughout the claim period, the Veteran's VA clinician consistently noted intrusive memories and dreams of the Veteran's injury in Vietnam, but both VA examiners opined that the Veteran's dreams did not cause him any significant psychological distress. Furthermore, at his VAMC appointments, the Veteran consistently denied depression and suicidal ideation, and consistently reported exercising, keeping busy, and maintaining stability. In addition, at both VA examinations the Veteran reported a vibrant social and family life, including a strong relationship with his wife, children, and grandchildren, and a network of friends, especially other veterans. Finally, both examiners noted that the Veteran had had to retire strictly due to physical issues. The April 2014 examiner further indicated that the Veteran's work had been wholly unaffected by his psychiatric symptoms. 

Statements made for the purpose of medical diagnosis or treatment are considered exceptionally trustworthy, because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate). Therefore, and in light of the marked consistency of the Veteran's reports to VA clinicians and examiners, the Board finds that the medical evidence of record is more probative than the statements made by the Veteran and his representative directly to the Board in support of his appeal. The probative findings simply do not support a disability picture in which there is social impairment or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Because the preponderance of the evidence weighs against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). Therefore, the Board finds that an initial rating in excess of 10 percent is not warranted. 


ORDER

A rating in excess of 10 percent for anxiety disorder is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


